UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-32733 RESOURCE CAPITAL CORP. (Exact name of registrant as specified in its charter) Maryland 20-2287134 (State or otherjurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 712 5th Avenue, 10th Floor New York, NY 10019 (Address of principal executive offices) (Zip Code) 212-506-3870 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yes x No The number of outstanding shares of the registrant’s common stock on November 9, 2007 was 24,923,866 shares. RESOURCE CAPITAL CORP. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – September 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Operations Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Loss Nine Months Ended September 30, 2007 (unaudited) 5 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2007 and 2006 (unaudited) 6 Notes to Consolidated Financial Statements – September 30, 2007 (unaudited) 8
